                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        SHONDOLYN ROCHELLE BLEVINS,
                                  11                                                      Case No. 18-03429 BLF (PR)
                                                      Plaintiff,
                                  12                                                      ORDER OF DISMISSAL WITH
Northern District of California




                                               v.                                         LEAVE TO AMEND
 United States District Court




                                  13

                                  14    CHARLESTON C. IWUAGWU, et al.,
                                  15                 Defendants.
                                  16

                                  17

                                  18          Plaintiff, a federal prisoner, filed the instant pro se civil rights action against
                                  19   officials at Federal Correctional Institute in Dublin (“FCI”), where she was formerly
                                  20   incarcerated. After an initial screening, the Court dismissed the complaint with leave to
                                  21   amend for Plaintiff to attempt to correct several deficiencies. (Docket No. 12.) Plaintiff
                                  22   filed an amended complaint. (Docket No. 13, hereinafter “Am. Compl.”)
                                  23

                                  24                                           DISCUSSION
                                  25   A.     Standard of Review
                                  26          A federal court must conduct a preliminary screening in any case in which a
                                  27   prisoner seeks redress from a governmental entity or officer or employee of a
                                  28   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   1   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   2   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   3   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must, however, be liberally
                                   4   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988);
                                   5   Jackson v. Carey, 535 F.3d 750, 757 (9th Cir. 2003).
                                   6          The Court notes that although Plaintiff used a court form complaint for a 42 U.S.C.
                                   7   § 1983 action, she is a federal prisoner, (Am. Compl. at 1), and this action challenges the
                                   8   actions of federal employees at FCI-Dublin and not actions under color of state law. See
                                   9   Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388, 392–97 (1971)
                                  10   (recognizing a private right of action for damages for constitutional violations by federal
                                  11   employees or their agents). Accordingly, the Court will construe this complaint as a
                                  12   Bivens action, and not as a §1983 action, consistent with the Ninth Circuit’s liberal
Northern District of California
 United States District Court




                                  13   construction requirements. See Jackson, 353 F.3d at 757; see also Paige v. Geo Group,
                                  14   Oakland Center, No. 17-cv-06116-HSG (PR), slip op. at 2 (N.D. Cal. Feb. 27, 2018)
                                  15   (construing section 1983 action as a Bivens claim in complaint by pro se prisoner); Lloyd v.
                                  16   Corrections Corp. of America, 855 F. Supp. 221, 222 (W.D. Tenn. 1994) (same).
                                  17          To state a Bivens claim, a plaintiff must allege that the defendant violated a federal
                                  18   constitutional right while acting under color of federal law. See Martin v. Sias, 88 F.3d
                                  19   774, 775 (9th Cir. 1996) (citing Van Strum v. Lawn, 940 F.2d 406, 409 (9th Cir. 1991)).
                                  20   Except for the replacement of a state actor by a federal actor, actions under 42 U.S.C. §
                                  21   1983 and Bivens are identical. Id.; see also Wilson v. Layne, 526 U. S. 603, 609 (1999)
                                  22   (qualified immunity analysis same under Bivens and § 1983). Accordingly, when
                                  23   reviewing a Bivens action for which there is no case on point, § 1983 cases may be applied
                                  24   by analogy. See, e.g., Tekle v. United States, 511 F.3d 839, 844 (9th Cir. 2007) (applying
                                  25   § 1983 cases to analysis of Bivens claim that officers used excessive force under Fourth
                                  26   Amendment, and of qualified immunity defense to same claim).
                                  27   ///

                                  28                                                 2
                                   1   B.     Plaintiff’s Claims
                                   2          Plaintiff’s amended complaint has the same deficiency as the original complaint in
                                   3   that it contains different claims against different Defendants and is therefore subject to
                                   4   dismissal for failure to comply with Rules 18(a) and 20(a) of the Federal Rules of Civil
                                   5   Procedure. “A buckshot complaint that would be rejected if filed by a free person – say, a
                                   6   suit complaining that A defrauded plaintiff, B defamed him, C punched him, D failed to
                                   7   pay a debt, and E infringed his copyright, all in different transactions – should be rejected
                                   8   if filed by a prisoner.” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (noting that, in
                                   9   prisoner complaint seeking to join 24 defendants and approximately 50 distinct claims,
                                  10   prisoner made no effort to show that 24 defendants he named had participated in the same
                                  11   transaction or series of transactions or that a question of fact is common to all defendants).
                                  12   In filing an amended complaint, Plaintiff is advised that she may only include claims that
Northern District of California
 United States District Court




                                  13   comply with both Rules 18(a) and 20(a). The claims include the following:
                                  14           Plaintiff claims that on March 15, 2017, she attempted to submit mail for a
                                  15             federal action in Florida and began to experience difficulties in doing so. (Am.
                                  16             Compl. at 3.) Plaintiff claims that Defendant Asst. Warden LeMasters refused
                                  17             to provide assistance in this regard. (Id.; id., Attach. at 2.)
                                  18           Plaintiff claims that she filed a prison grievance to Defendant Counselor
                                  19             Villigran, but that the grievance “has not been accepted into the administrative
                                  20             remedy process.” (Id.) Plaintiff claims that thereafter, she began to experience
                                  21             trouble with receiving her mail. (Id.)
                                  22           Plaintiff claims that she attempted to purchase 10 stamps, and was repeatedly
                                  23             told by the commissary officer, Defendant Avin, that the prison only sold books
                                  24             of stamps in increments of 20. (Id.)
                                  25           Plaintiff claims Defendants LeMasters, Captain Castillo, and Lt. Putman refused
                                  26             to take action and intervene against the harassment she experienced from inmate
                                  27             Jacqueline Gentile. (Id.) Plaintiff claims that their inaction was in retaliation
                                  28                                                  3
                                   1      for her filing prison grievances. (Id.)
                                   2    Plaintiff claims that on May 29, 2017, after a verbal disagreement in the laundry
                                   3      room, inmate Jacqueline Gentile attacked her, causing Plaintiff to suffer a
                                   4      contusion o the left side of her face. (Id.) She was apparently placed in the
                                   5      SHU pending investigation, and the related incident report was later expunged
                                   6      based on due process violations. (Id. at 3-4.)
                                   7    Plaintiff claims that while in the SHU, she was denied grievance forms by
                                   8      Defendants Shaffey and the unnamed Unit Manager, to complain that she was
                                   9      unable to purchase stamps in increments of 10 rather than 20. (Id. at 4.)
                                  10    Plaintiff claims that being subjected to eating cold cereal in the SHU amounts to
                                  11      cruel and unusual punishment, when inmates in general population can eat hot
                                  12      oatmeal or grits. (Id.)
Northern District of California
 United States District Court




                                  13    Plaintiff claims that FCI-Dublin “supervisory officials” are enforcing an
                                  14      unconstitutional policy and procedure in allowing inmates who commit
                                  15      numerous or repeated assaults to return to general population rather than being
                                  16      transferred after a second such incident. (Id. at 5.)
                                  17    Plaintiff claims that unidentified staff have “falsely alleged in my medical
                                  18      records that I had refused [hysterectomy] surgery,” and that the refusal of
                                  19      Dublin medical employees to provide her with medical treatment has caused her
                                  20      fibroids to increase in size, making her ineligible for a “regular hysterectomy.”
                                  21      (Id.) She is now required to take injections to shrink the fibroids over a six-
                                  22      month period. (Id.)
                                  23    Plaintiff claims that on or about September 6, 2018, while working overtime,
                                  24      Defendant Miller refused to issue her a tray when she “refused to talk to him and
                                  25      greet [him] in the manner he wanted to be greeted in.” (Id.) Plaintiff claims
                                  26      Defendant Miller is the “staff representative who I believe violated my rights
                                  27      during the disciplinary process.” (Id.)
                                  28                                          4
                                   1           Plaintiff claims her confinement in the SHU presents a significant and atypical
                                   2               hardship. (Id.)
                                   3          Rule 18(a) of the Federal Rules of Civil Procedure states: “A party asserting a
                                   4   claim, counterclaim, crossclaim, or third-party claim may join, as independent or
                                   5   alternative claims, as many claims as it has against an opposing party.” Fed. R. Civ. P.
                                   6   18(a). Rule 20(a) provides that parties may be joined as defendants in one action only “if
                                   7   any right to relief is asserted against them jointly, severally, or in the alternative with
                                   8   respect to or arising out of the same transaction, occurrence, or series of transactions or
                                   9   occurrences; and any question of law or fact common to all defendants will arise in the
                                  10   action.” Fed. R. Civ. P. 20(a)(2).
                                  11          Here, due to the vagueness of many of the allegations, it is unclear which claims
                                  12   can be joined under Rule 18(a) against the same opposing party or parties. Furthermore, it
Northern District of California
 United States District Court




                                  13   cannot be said that all the claims presented can be joined under Rule 20(a) because they
                                  14   clearly do not arise out of the same transaction, occurrence, or series of transactions or
                                  15   occurrences, and there is no question of law or fact common to all the defendants.
                                  16   Accordingly, the amended complaint is clearly in violation of Rule 18(a) and Rule 20(a).
                                  17   However, in the interest of justice, Plaintiff shall be afforded another opportunity to file a
                                  18   second amended complaint to include only the claims that comply with both Rules 18(a)
                                  19   and 20(a). All other claims she wishes to pursue should be filed as separate actions that
                                  20   also comply with Rules 18(a) and 20(a).
                                  21

                                  22                                          CONCLUSION
                                  23          For the foregoing reasons, the Court orders as follows:
                                  24          1.      The amended complaint is DISMISSED with leave to amend. Within
                                  25   twenty-eight (28) days of the date this order is filed, Plaintiff shall file a second amended
                                  26   complaint using the court’s form complaint to state only claims that comply with both
                                  27   Rules 18(a) and 20(a) of the Federal Rules of Civil Procedure. The second amended
                                  28                                                   5
                                   1   complaint must include the caption and civil case number used in this order, Case No. C
                                   2   18-03429 BLF (PR), and the words “SECOND AMENDED COMPLAINT” on the first
                                   3   page. Plaintiff must answer all the questions on the form complaint in order for the action
                                   4   to proceed.
                                   5            The second amended complaint supersedes the original and amended complaints,
                                   6   the latter being treated thereafter as non-existent. Ramirez v. Cty. Of San Bernardino, 806
                                   7   F.3d 1002, 1008 (9th Cir. 2015). Consequently, claims not included in the amended
                                   8   complaint are no longer claims and defendants not named in the amended complaint are no
                                   9   longer defendants. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                  10            Failure to respond in accordance with this order in the time provided will
                                  11   result in the dismissal of this action without prejudice and without further notice to
                                  12   Plaintiff.
Northern District of California
 United States District Court




                                  13            The Clerk shall include two copies of the court’s form complaint with a copy of this
                                  14   order to Plaintiff.
                                  15            IT IS SO ORDERED.
                                  16           March 25, 2019
                                       Dated: _____________________                       ________________________
                                                                                          BETH LABSON FREEMAN
                                  17
                                                                                          United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal with Leave to Amend
                                       PRO-SE\BLF\CR.18\03429Blevins_dwlta2
                                  26

                                  27

                                  28                                                  6
